           Case 4:20-cv-00802-JM Document 4 Filed 07/08/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


RICKY ASHLEY                                                                 PLAINTIFF
ADC #099718C

V.                           CASE NO: 4:20-CV-00802 JM


DONALD J. TRUMP, et al.                                                  DEFENDANTS

                                          JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. The Court certifies that an in forma pauperis appeal is

considered frivolous and not in good faith.

       IT IS SO ORDERED this 8th day of July, 2020.



                                              UNITED STATES DISTRICT JUDGE
